627 F.2d 762
Antonio PEREZ, Petitioner-Appellee,v.Louie L. WAINWRIGHT, Secretary, Department of OffenderRehabilitation, Respondent-Appellant.
No. 78-1346.
United States Court of Appeals,Fifth Circuit.
Oct. 8, 1980.

Appeal from the United States District Court, for the Southern District of Florida; Sidney M. Aronovitz, Judge.


1
Anthony C. Musto, Marqarite Esquiroz, Asst. Attys. Gen., Miami, Fla., for respondent-appellant.


2
Karen M. Gottlieb, Asst. Public Defender, Miami, Fla., for petitioner-appellee.


3
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


4
(Opinion May 1, 1979, 5 Cir., 1979, 594 F.2d 159, ---U.S.


5
----, 100 S. Ct. 3032, 65 L. Ed. 2d 1127)


6
Before MORGAN, FAY and RUBIN, Circuit Judges.


7
ALVIN B. RUBIN, Circuit Judge.


8
Considering the decision of the United States Supreme Court in Cuyler v. Sullivan, 446 U.S. ----, ----, 100 S. Ct. 1708, 1715-1716, 64 L. Ed. 2d 333, the order of the district court, 440 F. Supp. 1037, granting writ of habeas corpus is AFFIRMED and the case is REMANDED for further proceedings consistent with this opinion.